Per Curiam.
Defendant appeals from a conviction of larceny from a person, MCLA § 750.357 (Stat Ann 1954 Rev § 28.589), contending that error was committed at trial and in police procedure before trial, with respect to his identification as the perpetrator of the offense. A review of the record discloses that there was a direct eyewitness identification and ample- evidence connecting defendant with the crime alleged to support a conclusion of guilty beyond a reasonable doubt.
Defendant further contends that the complaint filed was fatally defective. We find this contention totally without merit, and, even if the allegation were meritorious, the record discloses that timely objection was not made to preserve the issue for appellate review. People v. Roney (1967), 7 Mich App 678; People v. Andriacci (1968), 11 Mich App 482.
Affirmed.